Filed 11/6/20 P. v. Pinkston CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


THE PEOPLE,                                                    B303762

       Plaintiff and Respondent,                               Los Angeles County
                                                               Super. Ct. No. BA025584
       v.

STEVEN TERROSS PINKSTON,

       Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, William C. Ryan, Judge. Affirmed.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and Allison H. Chung, Deputy
Attorneys General, for Plaintiff and Respondent.
                           INTRODUCTION

      In 1991, petitioner Steven Terross Pinkston and a
codefendant were charged with first degree felony murder,
robbery, and possession of a firearm by a felon. After two
mistrials, Pinkston pled guilty to voluntary manslaughter and
was sentenced to six years in prison. That crime was his second
strike. In 2002, he was convicted of felony evading and sentenced
to 25 years to life as a third-strike offender. After the enactment
of Senate Bill No. 1437 (S.B. 1437) (Stats. 2018, ch. 1015),
Pinkston petitioned for resentencing under Penal Code
section 1170.95, and the trial court appointed counsel to
represent him.1 After receiving briefing on the issue, the court
denied the petition on the ground that Pinkston was not
convicted of murder. Pinkston challenges that ruling on appeal,
and we affirm.

                            BACKGROUND

      By criminal complaint filed February 13, 1991, Pinkston
was charged, with a codefendant, with one count of murder
(§ 187, subd. (a); count 1) committed in the course of robbery
(§ 190.2, subd. (a)(17)); one count of second-degree robbery (§ 211;
count 2); and one count of possession of a firearm by a felon
(§ 12021, subd. (a); count 4). As to counts 1 and 2, the complaint
alleged a principal was armed with a firearm (§ 12022,
subd. (a)(1)) and that Pinkston’s codefendant personally used a
firearm (§ 12022.5). After two mistrials, Pinkston pled guilty to
voluntary manslaughter (§ 192, subd. (a)) and was sentenced to
six years in prison.

1 All   undesignated statutory references are to the Penal Code.




                                     2
      In 2002, Pinkston was convicted of driving with willful
disregard for public safety while evading police (Veh. Code,
§ 2800.2). He had been acting as a getaway driver for a partner
attempting to pass a counterfeit check. As a third-strike offender,
Pinkston was sentenced to 25 years to life.
      In March 2019, Pinkston filed a petition for resentencing
under section 1170.95. Pinkston asked the court to vacate his
manslaughter conviction and resentence him under section
1170.95. He argued that the complaint filed against him allowed
the prosecution to try him under a theory of felony murder, that
he accepted a plea offer in lieu of a trial, and that he could not
now be convicted of murder under the recent changes to the
Penal Code contained in S.B. 1437, of which section 1170.95 was
a part. He asked the court to appoint counsel to represent him.
      The court appointed counsel to represent Pinkston and
received briefing from both the prosecutor and defense in
accordance with section 1170.95, subdivision (c). On January 7,
2020, the court concluded that Pinkston was not eligible for relief
because he was not convicted of murder and denied the petition.
      Pinkston filed a timely notice of appeal.

                         DISCUSSION

       Pinkston argues that the court erred by denying his
petition on the ground that he was not convicted of murder. We
disagree.
       S.B. 1437, which took effect on January 1, 2019, changed
the law of murder to ensure a “person’s culpability for murder [is]
premised upon that person’s own actions and subjective mens
rea.” (Stats. 2018, ch. 1015, § 1, subd. (g).)
       First, S.B. 1437 limited accomplice liability for murder.
Under prior California law, every accomplice to an enumerated




                                 3
felony could be convicted of first degree murder if a death
occurred during the commission of that felony—regardless of
whether the accused killed or intended to kill. (See People v.
Dillon (1983) 34 Cal. 3d 441, 462–472.) Similarly, “a defendant
who aided and abetted a crime, the natural and probable
consequence of which was murder, could be convicted not only of
the target crime but also of the resulting murder”—regardless of
whether he acted with malice aforethought. (In re R.G. (2019) 35
Cal. App. 5th 141, 144.)
       Now, however, a person may be convicted of murder only if:
(1) he was the actual killer; or (2) with the intent to kill, he aided
and abetted the actual killer’s commission of murder; or (3) he
acted as a “major participant” in a felony listed in section 189 and
acted with “reckless indifference to human life.” (§ 189, subd. (e),
as amended by Stats. 2018, ch. 1015, § 3; § 188, subd. (a)(3), as
amended by Stats. 2018, ch. 1015, § 2.)
       Second, S.B. 1437 abolished second degree felony murder.
(Stats. 2018, ch. 1015, § 2, amending § 188, subd. (e)(3).) Thus,
the felony murder doctrine now applies only to those felonies
listed in section 189, subdivision (a), and to accomplices who meet
the requirements in section 189, subdivision (e).
       In addition to changing the law of murder prospectively,
S.B. 1437 gave people who had been convicted under one of the
now-invalid theories the opportunity to petition for resentencing
under newly-enacted section 1170.95. (Stats. 2018, ch. 1015, § 4.)
       Section 1170.95, subdivision (a), describes who may
petition for resentencing under the statute. Subdivision (b)
explains what information the petition must contain, where the
petitioner must file it, who the petitioner must serve, and what
the court should do if it’s incomplete. Subdivision (c) describes the




                                  4
process the court uses to determine whether the petitioner is
entitled to an evidentiary hearing. Finally, subdivisions (d)–(g)
describe the procedures for holding an evidentiary hearing, the
type of evidence that may be admitted, the burden of proof, and
the requirements for resentencing an eligible petitioner.
       Here, notwithstanding initially being charged with felony
murder and tried under an aiding-and-abetting theory, Pinkston
ultimately pled guilty to voluntary manslaughter—and under the
plain language of section 1170.95, subdivision (a), the statute
only applies to murder convictions. (People v. Paige (2020) 51
Cal. App. 5th 194, 200–204.) As such, Pinkston is ineligible for
relief under section 1170.95, and the court properly denied his
petition for resentencing.

                        DISPOSITION

     The order is affirmed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                    LAVIN, J.
WE CONCUR:



     EDMON, P. J.



     DHANIDINA, J.




                                5